Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The rejections of claims 1-21 have been withdrawn. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:
“the primitives that are not to be tessellated as specified by the tessellation factor”
The closet piece of prior art Hong et al. (US 2005/0122338) describes a primitive mask is also generated, which indicates whether all pixels of the primitive are hidden from view.  In a second pass, graphics data for a given primitive is passed through the pipeline, only if the primitive mask for that primitive indicates that some portion of the primitive is visible; however, Hong et al. fails to teach “the primitives that are not to be tessellated as specified by the tessellation factor”.
Another piece of prior art Borac (US 2002/0154115) describes a subdivision surface is initially defined by a mesh at a particular degree of granularity or fineness.  Using one of several methodologies, the mesh can be refined through a series of levels of increasing subdivision levels, with the subdivision surface being the limit as the subdivision level approaches infinity; however, Borac fails to teach “the primitives that are not to be tessellated as specified by the tessellation factor”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.